Exhibit 99.1 NEWS RELEASE ICF International Reports Second Quarter 2014 Results ■ Revenues Increased 9.2 Percent to $264 Million; Commercial Revenue Growth Was 13 Percent ■ Adjusted EPS Was $0.57, Exclusive of Special and M&A Charges; Diluted EPS Was $0.50 ■ Total Contract Awards Were $234 Million; Commercial Represented 37 Percent ■ Guidance Reduced to Reflect Lower Outlook for Federal Government Spending in 2014 FOR IMMEDIATE RELEASE Investor information contact: Lynn Morgen, MBS Value Partners, lynn.morgen@mbsvalue.com, +1.212.750.5800 Company information contact: Douglas Beck, ICF International, douglas.beck@icfi.com, +1.703.934.3820 FAIRFAX, Va. (August 6, 2014) – ICF International, Inc. (NASDAQ:ICFI), a leading provider of consulting services and technology solutions to government and commercial clients, reported results for the second quarter ended June 30, 2014. Second Quarter 2014 Results “Second quarter results reflected the ongoing diversification of our revenue sources, which enabled ICF to report solid growth for the period,” said ICF Chairman and Chief Executive Officer Sudhakar Kesavan. “This year-on-year revenue performance was led by double-digit growth in our commercial and state and local businesses, and international government, which more than doubled, bringing total nonfederal revenues to 48 percent of total revenues in the second quarter
